Citation Nr: 0706196	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected scoliosis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1958 
and from August 1958 to April 1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from an April 2002 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The RO granted service connection for scoliosis of 
the thoracic spine and assigned a 10 percent disability 
rating.

The veteran and his wife provided testimony before a Veterans 
Law Judge at the RO in March 2004.  The Board remanded the 
case for additional development in September 2004 and May 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran provided testimony before a 
Veterans Law Judge at the RO in March 2004.  In a letter from 
the Board to the veteran in February 2007, he was informed 
that the Veterans Law Judge before whom he had given 
testimony in March 2004 was no longer with the Board.  The 
veteran was asked if he wanted an additional hearing.  In a 
document signed on February 14, 2007, and received by the 
Board on February 21, 2007, he checked that he wanted a 
hearing before a Veterans Law Judge at the RO.

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case must again be REMANDED for the 
following:

1.  Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO 
(or, in the alternative, if he so 
desires, a video conference hearing 
before a Veterans Law Judge), and provide 
him and his representative with written 
notification as to the date, time, and 
location of said hearing.

2.  The claim should then be processed in 
accordance with standard appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
 P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


